FILED
                           NOT FOR PUBLICATION
                                                                            APR 07 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HECTOR MONTANO, an individual,                   No.     15-56602

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cv-03462-FMO-AGR
 v.

BONNIE BRAE CONVALESCENT                         MEMORANDUM*
HOSPITAL, INC.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                             Submitted April 3, 2017**
                               Pasadena, California

Before: BEA and OWENS, Circuit Judges, and CHHABRIA,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Vince Chhabria, United States District Judge for the
Northern District of California, sitting by designation.
      Hector Montano brought a disability discrimination lawsuit against Bonnie

Brae Convalescent Hospital, a skilled nursing facility at which Montano is a

full-time resident. He won, and the district court awarded him $173,158.90 in

attorneys’ fees. Bonnie Brae appeals the fee award. We affirm.

      1. The district court did not abuse its discretion in concluding that the 465

hours billed by Montano’s law firm were reasonable given the tasks performed and

the results obtained. See Wysinger v. Auto. Club of S. Cal., 157 Cal. App. 4th 413,

430-31 (2007). This is so notwithstanding the fact that Bonnie Brae’s counsel

billed fewer hours than Montano’s lawyers. See Democratic Party of Wash. State

v. Reed, 388 F.3d 1281, 1287 (9th Cir. 2004) (“[N]umerous factors can cause the

prevailing party to have spent more time than the losing party[.]”). And Bonnie

Brae’s two examples of “exaggerated” billing entries were not cause for the district

court to make an across-the-board reduction—the objections lacked specificity and

did not, in any event, speak to the other billing entries. See Roos v. Honeywell

Int’l, Inc., 241 Cal. App. 4th 1472, 1494-95 (2015); Avikian v. WTC Fin. Corp., 98

Cal. App. 4th 1108, 1119 (2002); see also Premier Med. Mgmt. Sys., Inc. v. Cal.

Ins. Guar. Ass’n, 163 Cal. App. 4th 550, 564 (2008) (“General arguments that fees

claimed are excessive, duplicative, or unrelated do not suffice.”).




                                          2
      2. The district court did not abuse its discretion in concluding that the rates

charged by Montano’s lawyers—between $350 and $500 per hour—were

reasonable in light of the lawyers’ training and experience, as well as evidence

before the court showing comparable or higher rates typically billed in civil rights

cases in Southern California. See PLCM Grp. v. Drexler, 22 Cal. 4th 1084, 1095-

96 (2000); see also Charlebois v. Angels Baseball LP, 993 F. Supp. 2d 1109,

1116-18 (C.D. Cal. 2012) (in ADA case, approving rates between $375 and $695

for attorneys in Southern California with comparable years of experience). Nor

was the district court required to reduce the hourly rates based on the lower rate

charged by Bonnie Brae’s lawyer, because defense counsel’s rate is not the

benchmark for a reasonable hourly rate. PLCM Grp., 22 Cal. 4th at 1095 (“The

reasonable hourly rate is that prevailing in the community for similar work.”).

      AFFIRMED.




                                          3